Name: 69/414/EEC: Council Decision of 13 November 1969 setting up a Standing Committee for Foodstuffs
 Type: Decision
 Subject Matter: EU institutions and European civil service;  foodstuff
 Date Published: 1969-11-19

 Avis juridique important|31969D041469/414/EEC: Council Decision of 13 November 1969 setting up a Standing Committee for Foodstuffs Official Journal L 291 , 19/11/1969 P. 0009 - 0010 Finnish special edition: Chapter 13 Volume 1 P. 0114 Danish special edition: Series I Chapter 1969(II) P. 0487 Swedish special edition: Chapter 13 Volume 1 P. 0114 English special edition: Series I Chapter 1969(II) P. 0500 Greek special edition: Chapter 03 Volume 5 P. 0003 Spanish special edition: Chapter 13 Volume 1 P. 0169 Portuguese special edition Chapter 13 Volume 1 P. 0169 COUNCIL DECISION of 13 November 1969 setting up a Standing Committee for Foodstuffs (69/414/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the draft decision submitted by the Commission; Whereas it is desirable that, for cases where the Council delegates powers to the Commission in respect of foodstuffs, a Committee should be set up, consisting of representatives of the Member States, for the purpose of ensuring close co-operation between the Member States and the Commission and of enabling the latter to consult experts; Whereas it is furthermore desirable that such co-operation extend to all fields covered by Community rules on these matters ; whereas that Committee should accordingly be empowered to consider any question relating to such fields; HAS DECIDED AS FOLLOWS: Article 1A Standing Committee for Foodstuffs (hereinafter called the "Committee") is hereby set up and shall consist of representatives of the Member States with a representative of the Commission as Chairman. Article 2The Committee shall, in the cases and under the conditions provided for therein, carry out the duties devolving upon it under the instruments relating to foodstuffs adopted by the Council. It may, moreover, consider any other question arising under such instruments and referred to it by its Chairman either on his own initiative or at the request of a Member State. Article 3The Committee shall adopt its own rules of procedure. Done at Brussels, 13 November 1969. For the Council The President L. DE BLOCK